--------------------------------------------------------------------------------

Exhibit 10.4


Execution Version
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITY AGREEMENT
 
dated as of January 13, 2012
 
among
 
NUMBER MERGER SUB, INC.,
which on the Effective Date shall be merged with and into
 
99¢ ONLY STORES,
with 99¢ Only Stores surviving such merger as the Borrower,
 
NUMBER HOLDINGS, INC.
as Holdings,
 
THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME,
and
ROYAL BANK OF CANADA,
as Collateral Agent 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

       
Page
       
Article I
Definitions
 
1
 
Section 1.01
Credit Agreement
1
 
Section 1.02
Other Defined Terms
2
     
Article II
Pledge of Securities
6
 
Section 2.01
Pledge
6
 
Section 2.02
Delivery of the Pledged Collateral
8
 
Section 2.03
Representations, Warranties and Covenants
9
 
Section 2.04
Certification of Limited Liability Company and Limited Partnership Interests
11
 
Section 2.05
Registration in Nominee Name; Denominations
11
 
Section 2.06
Voting Rights; Dividends and Interest
11
 
Section 2.07
Collateral Agent Not a Partner or Limited Liability Company Member
14
     
Article III
Security Interests in Personal Property
14
 
Section 3.01
Security Interest
14
 
Section 3.02
Representations and Warranties
17
 
Section 3.03
Covenants
21
 
Section 3.04
Other Actions
24
     
Article IV
Special Provisions Concerning IP Collateral
25
 
Section 4.01
Grant of License to Use Intellectual Property
24
 
Section 4.02
Protection of Collateral Agent’s Security
25
     
Article V
[Reserved]
27
     
Article VI
Remedies
 
27
 
Section 6.01
Remedies Upon Default
27
 
Section 6.02
Application of Proceeds
30
     
Article VII
Indemnity, Subrogation and Subordination
31
     
Article VIII
Miscellaneous
31
       
Section 8.01
Notices
31
 
Section 8.02
Waivers; Amendment
32
 
Section 8.03
Collateral Agent’s Fees and Expenses; Indemnification
32
 
Section 8.04
Successors and Assigns
34

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

        Page              
Section 8.05
Survival of Agreement
34
   
Section 8.06
Counterparts; Effectiveness; Several Agreement
35
   
Section 8.07
Severability
35
   
Section 8.08
GOVERNING LAW, ETC
35
   
Section 8.09
WAIVER OF RIGHT TO TRIAL BY JURY
36
   
Section 8.10
Headings
36
   
Section 8.11
Security Interest Absolute
36
   
Section 8.12
Termination or Release
37
   
Section 8.13
Additional Restricted Subsidiaries
37
   
Section 8.14
Collateral Agent Appointed Attorney-in-Fact
38
   
Section 8.15
General Authority of the Collateral Agent
39
   
Section 8.16
Collateral Agent’s Duties
39
   
Section 8.17
Recourse; Limited Obligations
39
   
Section 8.18
Mortgages
39
   
Section 8.19
Intercreditor Agreement
39
   
Section 8.20
Right of Setoff
41

 
 
-ii-

--------------------------------------------------------------------------------

 
 
SCHEDULES
         
Schedule I
—
Subsidiary Guarantors
Schedule II
—
Pledged Equity; Pledged Debt
Schedule III
—
Commercial Tort Claims
Schedule IV
—
UCC Filing Offices
     
EXHIBITS
         
Exhibit I
—
Form of Security Agreement Supplement
Exhibit II
—
Form of Perfection Certificate
Exhibit III
—
Form of Trademark Security Agreement
Exhibit IV
—
Form of Patent Security Agreement
Exhibit V
—
Form of Copyright Security Agreement

 
 
-iii-

--------------------------------------------------------------------------------

 
 
This SECURITY AGREEMENT, dated as of January 13, 2012 (this “Agreement”), among
NUMBER MERGER SUB, INC., a California corporation (which on the Effective Date
shall be merged with and into 99¢ ONLY STORES, a California corporation (the
“Company”), with the Company surviving such merger as the Borrower (the
“Borrower”), NUMBER HOLDINGS, INC., a Delaware corporation (“Holdings”), the
Subsidiary Guarantors set forth on Schedule I hereto and Royal Bank of Canada,
as Collateral Agent for the Secured Parties.
 
Reference is made to the Credit Agreement, dated as of January 13, 2012 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Holdings, the
Lenders party thereto from time to time, and Royal Bank of Canada, as
Administrative Agent for the Lenders and Collateral Agent for the Secured
Parties.
 
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements and the Cash
Management Banks have agreed to enter into and/or maintain agreements relating
to Cash Management Services, on the terms and conditions set forth in the Credit
Agreement, in such Secured Hedge Agreements and in such agreements relating to
Cash Management Services, as applicable.  The obligations of the Lenders to
extend such agreements relating to credit, the obligations of the Hedge Banks to
enter into and/or maintain such Secured Hedge Agreements and the obligations of
the Cash Management Banks to enter into and/or maintain such agreements relating
to Cash Management Services are, in each case, conditioned upon, among other
things, the execution and delivery of this Agreement by each Grantor (as defined
below).  The Grantors are affiliates of one another, will derive substantial
direct and indirect benefits from (i) the extensions of credit to the Borrower
pursuant to the Credit Agreement, (ii) the entering into and/or maintaining by
the Hedge Banks of Secured Hedge Agreements with the Borrower and/or one or more
of its Restricted Subsidiaries, and (iii) the entering into and/or maintaining
by the Cash Management Banks of agreements relating to Cash Management Services
with the Borrower and/or one or more of its Restricted Subsidiaries, and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit, the Hedge Banks to enter into and/or maintain such Secured
Hedge Agreements and the Cash Management Banks to enter into and/or maintain
such agreements relating to Cash Management Services.  The Intercreditor
Agreement governs the relative rights and priorities of the Secured Parties and
the ABL Secured Parties (as defined below) in respect of the Term Priority
Collateral (as defined below) and the ABL Priority Collateral (as defined below)
(and with respect to certain other matters as described therein).  Accordingly,
the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01         Credit Agreement.
 
(a)         Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)         Unless otherwise defined in this Agreement or in the Credit
Agreement, terms defined in Article 8 or 9 of the UCC (as defined below) are
used in this Agreement as such terms are defined in such Article 8 or 9.
 
(c)          The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
 
Section 1.02         Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
 
“ABL Agent” has the meaning assigned that term in the Intercreditor Agreement.
 
“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
 
“ABL Secured Parties” has the meaning assigned that term in the Intercreditor
Agreement.
 
“Accommodation Payment” has the meaning assigned to such term in Article VII.
 
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(f).
 
“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.
 
“Allocable Amount” has the meaning assigned to such term in Article VII.
 
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Bankruptcy Event of Default” means any Event of Default under Section 10.1(f)
of the Credit Agreement.
 
“Blue Sky Laws” has the meaning assigned to such term in Section 6.01.
 
“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.
 
“Collateral” means the Article 9 Collateral and the Pledged Collateral.
 
“Company” has the meaning assigned to such term in the preliminary statement
hereto.
 
“Copyright License” means any written agreement, now or hereafter in effect,
naming any Grantor as licensor and granting any right to any third party under
any Copyright now or hereafter owned by such Grantor or that such Grantor
otherwise has the right to license, or naming any Grantor as licensee and
granting any right to such Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor:  (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule 7(c) to the Perfection Certificate and all:  (i) rights
and privileges arising under applicable Law with respect to such Grantor’s use
of such copyrights, (ii) reissues, renewals, and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Discharge of ABL Obligations” has the meaning assigned that term in the
Intercreditor Agreement.
 
“Discharge of Secured Obligations” means the time at which all the Secured
Obligations (other than (i) contingent indemnification and reimbursement
obligations as to which no claim has been asserted by the Person entitled
thereto, (ii) Obligations under Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made, and
(iii) Cash Management Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made) have been paid in full in
cash and all Commitments have been terminated.
 
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
 
“Effective Date Grantor” has the meaning assigned to such term in Section 2.02
of this Agreement.
 
“Equipment” shall mean (x) any “equipment” as such term is defined in Article 9
of the UCC and in any event, shall include, but shall not be limited to, all
machinery, equipment, furnishings, appliances, furniture, fixtures, tools, and
vehicles now or hereafter owned by any Grantor in each case, regardless of
whether characterized as equipment under the UCC and (y) and any and all
additions, substitutions and replacements of any of the foregoing and all
accessions thereto, wherever located, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Excluded Equity Interests” has the meaning assigned to such term in Section
2.01 of this Agreement.
 
“Excluded Property” has the meaning assigned to such term in Section 3.01 of
this Agreement.
 
“Excluded Securities” means (i) Pledged Securities and Pledged Debt, in each
case, that is promptly deposited into an investment or securities account, (ii)
checks received in the ordinary course of business, (iii) Pledged Securities
issued in connection with the extension of trade credit by such Grantor, and
(iv) any uncertificated securities, but only for so long as such Securities
remain uncertificated.
 
“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Contracts and other agreements), rights to the payment of money, rights to the
payment of insurance claims, rights to the payment of proceeds, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor.
 
“Grantor” means the Borrower and each Guarantor.
 
“Holdings” has the meaning assigned to such term in the preliminary statement
hereto.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned, licensed or hereafter acquired by any Grantor,
including Patents, Copyrights, Licenses, Trademarks, Domain Names and Trade
Secrets.
 
“Intellectual Property Security Agreement” means an agreement providing for a
grant of a Security Interest in certain IP Collateral in the form of Exhibit
III, IV or V attached hereto.
 
“IP Collateral” means the Collateral consisting of Intellectual Property.
 
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights under Intellectual
Property to which any Grantor is a party.
 
“Patent License” means any written agreement, now or hereafter in effect, naming
any Grantor as licensor and granting to any third party any right to develop,
commercialize, import, make, have made, offer for sale, use or sell any
invention on which a Patent, now or hereafter owned by such Grantor, or that
such Grantor otherwise has the right to license, is in existence, or naming any
Grantor as licensee and granting to such Grantor any such right with respect to
any invention on which a Patent, now or hereafter owned by any third party, is
in existence, and all rights of such Grantor under any such agreement
 
 
-4-

--------------------------------------------------------------------------------

 
 
 “Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule 7(a) to the
Perfection Certificate, and (b) all (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of any patents, (ii)
inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect to any of the
foregoing including damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
 
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
 
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
 
“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
Securities or instruments now or hereafter included in the Pledged Collateral,
including all Pledged Equity, Pledged Debt and all other certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.
 
“Securities Act” has the meaning assigned to such term in Section 6.01.
 
“Security” means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
 
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
 
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
 
“Term Priority Collateral” has the meaning assigned that term in the
Intercreditor Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license to a
third party, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement (not including vendor or distribution agreements that allow incidental
use of intellectual property rights in connection with the sale or distribution
of such products or services).
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule 7(b) to the Perfection
Certificate, (b) all rights and privileges arising under applicable Law with
respect to such Grantor’s use of any trademarks, (c) all extensions and renewals
thereof and amendments thereto, (d) all income, fees, royalties, damages and
payments now and hereafter due and/or payable with respect to any of the
foregoing, including damages, claims and payments for past, present or future
infringements thereof, (e) all rights corresponding thereto throughout the world
and (f) all rights to sue for past, present and future infringements or
dilutions thereof or other injuries thereto.
 
“Trade Secrets” means all of the following now owned or hereafter acquired by
any Grantor: confidential proprietary technical or business information, know
how, data information, software, databases, and all other proprietary
information and all embodiments thereof and related documentation, and books and
records describing or used in connection with any of the foregoing.
 
“UFCA” has the meaning assigned to such term in Article VII.
 
“UFTA” has the meaning assigned to such term in Article VII.
 
ARTICLE II
 
Pledge of Securities
 
Section 2.01         Pledge.  As security for the payment or performance, as the
case may be, in full of the Secured Obligations, each Grantor hereby
collaterally assigns and pledges to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under (a) (i) all Equity Interests held by it on the date hereof
(including those Equity Interests listed on Schedule II) and (ii) any other
Equity Interests obtained in the future by such Grantor and, in each case, the
certificates representing all such Equity Interests (the foregoing clauses (i)
and
 
 
-6-

--------------------------------------------------------------------------------

 
 
 (ii) collectively, the “Pledged Equity”), in each case including all dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Equity and all warrants, rights or
options issued thereon or with respect thereto; provided that the Pledged Equity
shall not include (A) more than 65% of the issued and outstanding Equity
Interests of (x) each Foreign Subsidiary that is directly owned by the Borrower
or by any Subsidiary Guarantor and (y) each Domestic Subsidiary that is directly
owned by the Borrower or by any Subsidiary Guarantor and that is a disregarded
entity for United States Federal income tax purposes substantially all of the
assets of which consist of Equity Interests in one or more Foreign Subsidiaries,
(B) any Equity Interest of any Person (other than a Wholly-Owned Subsidiary that
is directly owned by the Borrower or any Subsidiary Guarantor, excluding any
Equity Interests of any Unrestricted Subsidiary), to the extent restricted or
not permitted by the terms of such Person’s organizational documents or other
agreements (other than the Shareholders Agreement) with holders of such Equity
Interests (so long as such prohibition did not arise as part of the acquisition
or formation of such Person and other than to the extent that any such
prohibition would be rendered ineffective pursuant to the UCC or any other
applicable Law); provided that such Equity Interest shall cease to be an
Excluded Equity Interest at such time as such prohibition ceases to be in
effect, (C) any Equity Interest if, to the extent and for so long as the pledge
of such Equity Interest hereunder is prohibited by any applicable Law (other
than to the extent such prohibition would be rendered ineffective under the UCC
or any other applicable Law); provided that such Equity Interest shall cease to
be an Excluded Equity Interest at such time as such prohibition ceases to be in
effect, (D) any Equity Interest if, to the extent and for so long as the pledge
of such Equity Interest hereunder would result in (1) material adverse tax
consequences (including, without limitation, as a result of the operation of
Section 956 of the Code or any similar Law or regulation in any applicable
jurisdiction) or (2) material adverse regulatory consequences, in each case as
reasonably determined by the Borrower and with the consent of the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned),
(E) any Equity Interest that the Borrower and the Administrative Agent shall
have agreed in writing to treat as an Excluded Equity Interest for purposes
hereof on account of the cost, difficulty, burden or consequences of pledging
such Equity Interest hereunder being excessive in relation to the benefit to the
Secured Parties of the security to be afforded thereby and (F) any Equity
Interest in an Excluded Subsidiary (any Equity Interests excluded pursuant to
clauses (A) through (F) above, the “Excluded Equity Interests”); (b)(i) the
promissory notes and any instruments evidencing indebtedness owned by it
(including those listed opposite the name of such Grantor on Schedule II) and
(ii) any promissory notes and instruments evidencing indebtedness obtained in
the future by such Grantor (the foregoing clauses (i) and (ii) collectively, the
“Pledged Debt”), in each case including all interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all Pledged Debt (except to the extent
otherwise excluded from the Collateral pursuant to this Agreement); (c) all
other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2.01 (except to the extent otherwise
excluded from the Collateral pursuant to this Agreement); (d) subject to Section
2.06, all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, and all Proceeds and securities entitlements received in respect
of, the securities or other property referred to in clauses (a), (b), and (c)
above; and (e) subject to Section 2.06, all rights and privileges of such
Grantor with respect to the securities and other property referred to in clauses
(a) and (b) above (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).
 
 
-7-

--------------------------------------------------------------------------------

 
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
 
Section 2.02         Delivery of the Pledged Collateral.
 
(a)          Subject to Section 2.02(d), on the Effective Date (in the case of
any Grantor that grants a Lien on any of its assets hereunder on the Effective
Date (each, including, for the avoidance of doubt, after the completion of the
Merger, the Company, an “Effective Date Grantor”)) or on the date on which it
signs and delivers its first Security Agreement Supplement (in the case of any
other Grantor), each Grantor shall deliver or cause to be delivered to the
Collateral Agent, for the benefit of the applicable Secured Parties, any and all
Pledged Securities; provided that promissory notes and instruments evidencing
Indebtedness shall only be so required to be delivered to the extent required
pursuant to paragraph (b) of this Section 2.02.  Thereafter, whenever such
Grantor acquires any other Pledged Security, such Grantor shall promptly deliver
or cause to be delivered to the Collateral Agent such Pledged Security as
Collateral; provided that, if Section 8.11(a) of the Credit Agreement is
applicable to such Grantor, such Grantor shall deliver or cause to be delivered
to the Collateral Agent such Pledged Security as Collateral to the extent and
within the time frames required under Section 8.11 of the Credit Agreement;
provided further that, notwithstanding the foregoing, promissory notes and
instruments evidencing Indebtedness shall only be so required to be delivered to
the extent required pursuant to paragraph (b) of this Section 2.02.
 
(b)          As promptly as practicable (and in any event within thirty (30)
days after receipt by Grantor (or such longer period as the Administrative Agent
may agree in its reasonable discretion)), each Grantor will cause any
Indebtedness for borrowed money having an aggregate principal amount equal to or
in excess of $3,000,000 owed to such Grantor by any Person (other than a Loan
Party) to be evidenced by a duly executed promissory note that is pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof; provided that such delivery shall not be required
with respect to Excluded Securities.
 
(c)          Upon delivery to the Collateral Agent, (i) any certificate or
promissory note representing Pledged Collateral shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank or other undated
instruments of transfer duly-executed in blank reasonably satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request in connection with the preservation of its security
interest therein and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by such instruments and documents as the
Collateral Agent may reasonably request.  At the time of delivery of financial
statements as required by Section 7.1(a) or 7.1(b) of the Credit Agreement, the
Grantors  shall deliver a schedule describing the additional Pledged Securities
pledged hereunder since the date of the last schedule delivered in accordance
herewith, which schedule shall be deemed to supplement Schedule II and be made a
part hereof; provided that failure to provide any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities.  Each schedule so
delivered shall supplement any prior schedules so delivered.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(d)         Notwithstanding the foregoing, to the extent that any Effective Date
Grantor does not or cannot deliver any Pledged Collateral (other than Pledged
Collateral consisting of the Equity Interests of the Borrower or any
wholly-owned Domestic Subsidiary of the Borrower) on the Effective Date, after
the use of commercially reasonable efforts to do so or without undue cost,
difficulty, burden or consequence, such Effective Date Grantor shall not be
required to deliver such Pledged Collateral until the date that is ninety (90)
days after the Effective Date (or such longer period as (i) the Borrower, (ii)
the ABL Agent and (iii) the Administrative Agent mutually agree in good faith).
 
(e)         The collateral assignment, pledge and security interest granted in
Section 2.01  are granted as security only and shall not subject the Collateral
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Pledged Collateral.
 
Section 2.03         Representations, Warranties and Covenants.  Each Grantor,
jointly and severally, represents, warrants and covenants, as to itself and the
other Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:
 
(a)          Schedule II sets forth, as of the Effective Date and as of each
date on which a supplement to Schedule II is delivered pursuant to Section
2.02(c), a true and correct list of (i) all the issued and outstanding units of
each class of the Equity Interests that constitutes Pledged Equity directly
owned beneficially, or of record, by such Grantor specifying the issuer and
certificate number (if any) of, and the number and percentage of ownership
represented by, such Pledged Equity and (ii) all the Pledged Debt owned by such
Grantor (other than checks to be deposited in the ordinary course of business),
including all promissory notes and instruments required to be pledged hereunder,
in each case, other than Excluded Securities (without giving effect to clause
(iv) thereof);
 
(b)          the Pledged Equity issued by such Grantor or any of its respective
Subsidiaries and the Pledged Debt issued by such Grantor or any of its
respective Subsidiaries have been duly and validly authorized and issued by such
Grantor or such Subsidiary, as the case may be, and (i) in the case of Pledged
Equity (other than Pledged Equity consisting of limited liability company
interests or partnership interests or other Equity Interests of entities other
than corporations which, pursuant to the relevant organizational or formation
documents, cannot be fully paid and non-assessable), are fully paid and
nonassessable and (ii) in the case of such Pledged Debt issued by such Grantor
or any of its respective Subsidiaries, are legal, valid and binding obligations
of such Grantor or such Subsidiary, as the case may be, subject to applicable
Debtor Relief Laws and general principles of equity;
 
(c)          Such Grantor (i) holds the Pledged Securities indicated on Schedule
II (as supplemented from time to time as and to the extent required pursuant to
Section 2.02(c) hereof) as owned by such Grantor free and clear of all Liens,
other than (A) Liens created by the Collateral Documents and, subject to the
Intercreditor Agreement, the ABL Facility Documentation and (B) other Liens
permitted pursuant to Section 9.1 of the Credit Agreement, (ii) except as
permitted under the Credit Agreement, will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than (A) Liens created by the
Collateral Documents and the ABL Facility Documentation, subject to the
Intercreditor Agreement, and (B) other Liens permitted pursuant to Section 9.1
of the Credit Agreement, and (iii) will defend its title or interest thereto or
therein against any and all Liens (other than the Liens permitted pursuant to
this Section 2.03(c)), however arising, of all Persons whomsoever (other than
the holder of a Lien permitted pursuant to Section 9.1 of the Credit Agreement,
any Secured Party or any “Secured Party” (as defined in the ABL Credit
Agreement));
 
 
-9-

--------------------------------------------------------------------------------

 
 
(d)         except for (i) restrictions and limitations imposed by the Loan
Documents, the ABL Facility Documentation or securities laws generally or by
Liens permitted pursuant to Section 9.1 of the Credit Agreement, (ii)
restrictions and limitations permitted under Section 9.9 of the Credit Agreement
and (iii) in the case of Pledged Equity of Persons that are not Subsidiaries
(other than Excluded Subsidiaries), transfer restrictions that exist at the time
of acquisition of Equity Interests in such Persons, the Pledged Equity is and
will continue to be freely transferable and assignable, and none of the Pledged
Equity is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law or other organizational document provisions or
contractual restriction of any nature (other than Liens permitted under Section
9.1 of the Credit Agreement) that would prohibit, impair, delay or otherwise
affect, in each case, in any manner material and adverse to the Secured Parties
the pledge of such Pledged Equity hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;
 
(e)         such Grantor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner done pursuant to Section 2.01
or required hereby;
 
(f)          no consent or approval of any Governmental Authority, any
securities exchange or any other Person is necessary to the validity and
perfection of the pledge of such Grantor in the Pledged Collateral effected
pursuant to Section 2.01 (other than such as have been obtained and are in full
force and effect);
 
(g)         by virtue of the execution and delivery by such Grantor of this
Agreement, when any Pledged Securities of such Grantor constituting
“certificated securities” (within the meaning of Section 8-102(a)(4) of the New
York UCC) are delivered to the Collateral Agent in accordance with this
Agreement together with undated powers or instruments of transfer duly endorsed
in blank by an effective endorsement, in each case in the State of New York, the
Collateral Agent will (i) for so long as such Pledged Securities and undated
power or instruments of transfer are held by the Collateral Agent in the State
of  New York, obtain a legal, valid and first-priority (subject, as to priority,
only to any nonconsensual Liens permitted pursuant to Section 9.1 of the Credit
Agreement) perfected lien upon and security interest in such Pledged Securities
as security for the payment and performance of the Secured Obligations, (ii)
have Control pursuant to Section 8-106(a) or (b), as applicable, under the New
York UCC of such Pledged Securities to the extent constituting certificated
securities in registered or bearer form, and (iii) assuming that neither the
Collateral Agent nor any of the Secured Parties have “notice of an adverse
claim” (as defined in Section 8-105 of the UCC) with respect to such Pledged
Securities at the time such Pledged Securities are delivered to the Collateral
Agent, be a protected purchaser (within the meaning of Section 8-303 of the UCC)
thereof; and
 
 
-10-

--------------------------------------------------------------------------------

 
 
(h)         subject to the terms of this Agreement and to the extent permitted
by applicable Law, such Grantor hereby agrees that upon the occurrence and
during the continuation of an Event of Default, it will comply with instructions
of the Collateral Agent with respect to the Equity Interests in such Grantor
that constitute Pledged Equity hereunder that are not certificated without
further consent by the applicable owner or holder of such Pledged Equity.
 
Section 2.04         Certification of Limited Liability Company and Limited
Partnership Interests.  Each Grantor acknowledges and agrees that, to the extent
any interest in any corporation, limited liability company or limited
partnership controlled by any Grantor and pledged under Section 2.01 is a
“security” within the meaning of Article 8 of the UCC and is governed by Article
8 of the UCC, such interest shall be represented by a certificate.  Each Grantor
further acknowledges and agrees that with respect to any interest in any limited
liability company or limited partnership controlled on or after the date hereof
by such Grantor and pledged hereunder that is not a “security” within the
meaning of Article 8 of the UCC, such Grantor shall at no time elect to treat
any such interest as a “security” within the meaning of Article 8 of the UCC,
nor shall such interest be represented by a certificate, unless such election
and such interest is thereafter represented by a certificate that is promptly
delivered to the Collateral Agent, subject to the Intercreditor Agreement,
pursuant to the terms hereof.
 
Section 2.05         Registration in Nominee Name; Denominations.  If an Event
of Default shall have occurred and be continuing and the Collateral Agent shall
have given the Borrower written notice of its intent to exercise such rights,
(a) the Collateral Agent, on behalf of the Secured Parties, shall have the right
(in its sole and absolute discretion) to cause each of the Pledged Securities to
be transferred of record into the name of the Collateral Agent and (b) the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement; provided that, notwithstanding the
foregoing, if a Bankruptcy Event of Default shall have occurred and be
continuing, the Collateral Agent shall not be required to give the notice
referred to above in order to exercise the rights described above.  Each Grantor
will promptly give to the Collateral Agent copies of any notices material to the
interests of the Lenders received by it with respect to Pledged Securities
registered in the name of such Grantor.  Each Grantor will take any and all
actions reasonably requested by the Collateral Agent to facilitate compliance
with this Section 2.05.
 
Section 2.06         Voting Rights; Dividends and Interest.  a)   Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Borrower that the rights of such
Grantor under this Section 2.06 are being suspended:
 
  (i)         Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with or not expressly
prohibited by the terms of this Agreement, the Credit Agreement and the other
Loan Documents; provided that such rights and powers shall not be exercised in
any manner that could reasonably be expected to materially and adversely affect
the rights and remedies of any of the Collateral Agent or the other Secured
Parties under this Agreement, the Credit Agreement or any other Loan Document to
which any Grantor is a party or the ability of the Secured Parties to exercise
the same.
 
 
-11-

--------------------------------------------------------------------------------

 
 
  (ii)         The Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to each Grantor, all such
proxies, powers of attorney and other instruments as any Grantor may reasonably
request in writing for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above, in each case as shall be specified in such request
and be in form and substance reasonably satisfactory to the Collateral Agent.
 
  (iii)        Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are not expressly
prohibited by, the terms and conditions of the Credit Agreement, the other Loan
Documents and applicable Laws; provided that any noncash dividends, interest,
principal or other distributions that would constitute Pledged Equity or Pledged
Debt, whether resulting from a subdivision, combination or reclassification of
the outstanding Equity Interests of the issuer of any Pledged Securities or
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties and shall be
forthwith delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement reasonably requested by the Collateral
Agent).  So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall promptly deliver to each Grantor (at the expense of such
Grantor) any Pledged Securities in its possession if requested to be delivered
to the issuer thereof in connection with any exchange or redemption of such
Pledged Securities.
 
(b)         Upon the occurrence and during the continuance of any Event of
Default, after the Collateral Agent shall have notified the Borrower of the
suspension of the rights of such Grantor under Section 2.06(a), then all rights
of such Grantor to dividends, interest, principal or other distributions that
such Grantor is authorized to receive pursuant to Section 2.06(a)(iii) shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Collateral Agent upon demand in the same form as so received
(with any necessary stock or note powers or other instruments of transfer
reasonably requested by the Collateral Agent).  Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
6.02. After all Events of Default have been cured or waived in accordance with
the Credit Agreement and the Borrower shall have delivered to the Collateral
Agent a certificate to such effect (solely with respect to any Events of Default
that have been cured and then only to the extent that the cure of any such Event
of Default is not conditioned on the approval or satisfaction of the Collateral
Agent or any other Person, as to which the parties acknowledge the Borrower is
not in a position to make such certification) the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of Section 2.06(a)(iii) in the absence of any
such Event of Default and that remain in such account, and such Grantor’s right
to receive and retain any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Securities shall
be automatically reinstated.
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
(c)          Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Borrower of the
suspension of the rights of such Grantor under Section 2.06(a), then all rights
of such Grantor to exercise the voting and consensual rights and powers it is
entitled to exercise pursuant to Section 2.06(a)(i), and the obligations of the
Collateral Agent under Section 2.06(a)(ii), shall cease, and all such rights
shall thereupon become, subject to the rights of the ABL Agent under the
Intercreditor Agreement, vested in the Collateral Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Requisite
Lenders, the Collateral Agent shall have the right from time to time following
the occurrence and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.  After all Events of Default have been cured
or waived in accordance with the Credit Agreement and the Borrower shall have
delivered to the Collateral Agent a certificate to such effect (solely with
respect to any Events of Default that have been cured and then only to the
extent that the cure of any such Event of Default is not conditioned on the
approval or satisfaction of the Collateral Agent or any other Person, as to
which the parties acknowledge the Borrower is not in a position to make such
certification), each Grantor shall have the exclusive right to exercise the
voting and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of Section 2.06(a)(i), and the
obligations of the Collateral Agent under Section 2.06(a)(ii) shall
automatically be reinstated.
 
(d)          Any notice given by the Collateral Agent to the Borrower suspending
the rights of such Grantor under this Section 2.06, (i) shall be given in
writing, (ii) may be given with respect to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
Sections 2.06(a)(i) or (iii) in part without suspending all such rights (as
specified by the Collateral Agent in writing in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.  Notwithstanding
anything to the contrary contained in Section 2.06(a), (b) or (c), if a
Bankruptcy Event of Default shall have occurred and be continuing, the
Collateral Agent shall not be required to give any notice referred to in said
Sections in order to exercise any of its rights described in such Sections, and
the suspension of the rights of each of the Grantors under each such Section
shall be automatic upon the occurrence and during the continuance of such
Bankruptcy Event of Default.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 2.07         Collateral Agent Not a Partner or Limited Liability Company
Member.  Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership.  The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
 
ARTICLE III
 
Security Interests in Personal Property
 
Section 3.01         Security Interest.
 
(a)          As security for the payment or performance, as the case may be, in
full of the Secured Obligations, each Grantor hereby grants to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all of such Grantor’s
right, title and interest in, to or under any and all of the following assets
and properties, whether now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):
 

 
(i)
all Accounts;

 

 
(ii)
all chattel paper;

 

 
(iii)
all Documents;

 

 
(iv)
all Equipment;

 

 
(v)
all General Intangibles;

 

 
(vi)
all instruments;

 

 
(vii)
all Inventory;

 

 
(viii)
all investment property:

 

 
(ix)
all books and records pertaining to the Article 9 Collateral;

 

 
(x)
all goods and fixtures;

 

 
(xi)
all money, cash, and Cash Equivalents



 
 
-14-

--------------------------------------------------------------------------------

 
 

 
(xii)
all letter-of-credit rights;

 

 
(xiii)
all commercial tort claims described on Schedule III from time to time;

 

 
(xiv)
all Deposit Accounts and all cash, money, Securities and other investments
deposited therein;

 

 
(xv)
all supporting obligations;

 

 
(xvi)
all security entitlements in any or all of the foregoing;

 

 
(xvii)
all Intellectual Property and Licenses; and

 
(xviii)    to the extent not otherwise included in clauses (i) through (xvii) of
this Section 3.01(a), all Proceeds and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing;
 
provided that “Collateral” shall not include any of the following assets or
property, each being an “Excluded Property”:  (i) any “intent to use” trademark
application or intent-to-use service mark application, solely during the period
in which the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
the applicable Grantor’s right, title or interest in, such intent-to-use
trademark application or intent-to-use service mark application or any Trademark
issued as a result of such use trademark application or intent-to-use service
mark application under applicable federal law, after which period such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral; (ii) the Excluded Equity
Interests; (iii) any asset or property with respect to which the Administrative
Agent and the Borrower reasonably agree in writing that any of the cost,
difficulty, burden or consequences (including adverse tax consequences) of
obtaining a security interest therein are excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby; (iv) any asset or
property securing a purchase money obligation or Capitalized Lease Obligation
permitted to be incurred under the Credit Agreement, to the extent that the
terms of the agreements relating to such Lien would violate or invalidate such
purchase money obligation or Capitalized Lease Obligation or create a right of
termination in favor of, or require the consent of, any other party thereto
(other than the Borrower or any Grantor), except to the extent such prohibition
or restriction is deemed ineffective under the UCC or other applicable Law or
principle of equity (except that Proceeds thereof, as and to the extent the
assignment of which is expressly deemed effective under the UCC, notwithstanding
such prohibition shall constitute Collateral); (v) any asset or property, if a
security interest therein is prohibited by applicable Law, rule or regulation
(including any requirement to obtain the consent of any Governmental Authority)
other than to the extent such prohibition is rendered ineffective under the UCC
or other applicable Law notwithstanding such prohibition; (vi) any rights of a
Grantor arising under or evidenced by any contract, lease, instrument, license
or agreement (other than the Shareholders Agreement) to the extent the security
interest therein are prohibited or restricted by, or would violate or invalidate
such contract, lease, instrument, license or other agreement, or create a right
of termination in favor of, or require the consent of, any other party thereto
(other than the Borrower or any Grantor), except to the extent such prohibition
or restriction is deemed ineffective under the UCC or other applicable Law or
principle of equity (except that Proceeds thereof, as and to the extent the
assignment of which is expressly deemed effective under the UCC, notwithstanding
such prohibition shall constitute Collateral); (vii) any governmental license or
state or local franchise, charter or authorization, to the extent a security
interest therein is prohibited or restricted thereby, except to the extent such
prohibition or restriction is deemed ineffective under the UCC or other
applicable Law or principal of equity (except that Proceeds thereof, as and to
the extent the assignment of which is expressly deemed effective under the UCC,
notwithstanding such prohibition shall constitute Collateral); (viii) any asset
or property to the extent a security interest therein would result in (a)
material adverse tax consequences (including, without limitation, as a result of
the operation of Section 956 of the Code or any similar Law or regulation in any
applicable jurisdiction) or (b) material adverse regulatory consequences, in
each case as reasonably determined by the Borrower with the consent of the
Administrative Agent (such Administrative Agent consent not to be unreasonably
withheld, delayed or conditioned); (ix)(a) payroll and other employee wage and
benefit accounts, (b) tax accounts, including, without limitation, sales tax
accounts, (c) escrow accounts and (d) fiduciary or trust accounts, and, in the
case of clauses (a) through (d), the funds or other property held in or
maintained in any such account; (x) motor vehicles and other assets subject to
certificates of title; and (xi) any commercial tort claim with a value not in
excess of $3,000,000.  Each Grantor shall, if reasonably requested to do so by
the Collateral Agent, use commercially reasonable efforts to obtain any such
required consent that is reasonably obtainable with respect to Collateral
described in clause (vi) above which the Collateral Agent reasonably determines
to be material, with such commercially reasonable efforts to be maintained for a
time period determined by the Collateral Agent, in its reasonable discretion (it
being agreed that commercially reasonable efforts shall not require the payment
of any monetary or other consideration).
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)         Each Grantor hereby irrevocably authorizes the Collateral Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any financing statements or continuation statements
(including fixture filings) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) describe the collateral covered thereby
in any manner that the Administrative Agent or the Collateral Agent reasonably
determines is necessary or advisable to ensure the perfection of the security
interest in the Article 9 Collateral granted under this Agreement including
indicating the Collateral as all assets or all personal property of such Grantor
or words of similar effect and (ii) contain the information required by Article
9 of the UCC, of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor and (B) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates.  Each Grantor agrees to provide such information to the
Collateral Agent promptly upon receipt by such Grantor of written request
therefor from the Collateral Agent.  Notwithstanding the foregoing, with respect
to fixtures, the Collateral Agent shall only file financing statements in the
jurisdiction of organization of a Grantor, except in connection with a Mortgage
in which case such fixture filing shall be filed in the office in which the
related Mortgage is recorded.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(c)         The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
 
(d)         On the Effective Date and otherwise in accordance with Section
4.02(g), each Grantor hereby further authorizes the Collateral Agent to file an
Intellectual Property Security Agreement substantially in the form of Exhibit
III, IV or V, as applicable, covering relevant IP Collateral consisting of
Patents (and Patents for which applications are pending), registered Trademarks
(and Trademarks for which registration applications are pending) and registered
Copyrights (and Copyrights for which registration applications are pending) with
the United States Patent and Trademark Office or United States Copyright Office
(or any successor office), as applicable, and such other documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by such Grantor hereunder,
without the signature of such Grantor, and naming such Grantor, as debtor, and
the Collateral Agent, as secured party.
 
Section 3.02         Representations and Warranties.  Each Grantor represents
and warrants, as to itself and the other Grantors, to the Collateral Agent and
the Secured Parties that:
 
(a)          Each Grantor has good and valid rights (not subject to any Liens
other than Liens permitted by Section 9.1 of the Credit Agreement) and/or good
or marketable title in the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder (which rights and/or title, are
in any event, sufficient under Section 9-203 of the UCC), and has all necessary
power and authority to grant to the Collateral Agent the Security Interest in
such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than (i) any consent or approval
that has been obtained, (ii) perfection actions with respect to Article 9
Collateral and the Pledged Collateral and (iii) as may be required under
applicable Law in connection with a Disposition of Article 9 Collateral or
Pledged Collateral, including Laws affecting the offering and sale of securities
generally.
 
(b)         The Perfection Certificate delivered to the Collateral Agent on or
prior to the Effective Date has been duly executed and delivered to the
Collateral Agent and the information set forth therein, including the exact
legal name of each Grantor and its jurisdiction of organization, taken as a
whole, is correct and complete in all material respects as of the Effective
Date.  The UCC financing statements (including fixture filings) prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Perfection Certificate (assuming such financing statements accurately
reflect the information set forth in the Perfection Certificate as to the
applicable Grantor, and such other information as is required to be contained
therein as to the secured party thereunder (and, in the case of Collateral
consisting of commercial tort claims, sufficient information with respect
thereto as is required under the UCC)) for filing in each governmental,
municipal or other office specified in Schedule IV of this Agreement (or
specified by notice from the applicable Grantor to the Collateral Agent after
the Effective Date in the case of filings, recordings or registrations required
by Section 8.11 of the Credit Agreement and the Collateral and Guarantee
Requirement), and the filings required to be made pursuant to the last sentence
of this Section 3.02(b) in the United States Patent and Trademark Office or the
United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents and United States
registered or pending intellectual property, are all the filings, recordings and
registrations necessary to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties, assuming the Secured Parties have validly appointed the Collateral
Agent as their agent for such purpose) in respect of all Article 9 Collateral in
which the Security Interest may be perfected by such filings, recordings or
registrations.  Based on the Law as in effect on the Effective Date, no further
or subsequent filing, refiling, recording, rerecording, registration or
reregistration with respect to Article 9 Collateral of the types described in
the preceding sentence is necessary in any such jurisdiction, except as provided
under applicable Law with respect to the filing of continuation statements or,
in the case of commercial tort claims, the filing of financing statements.  Each
Grantor represents and warrants that, as of the Effective Date, Grants of
Security Interest executed by the applicable Grantor in the form attached as
Exhibit III, IV or V, as applicable, containing a description of all IP
Collateral consisting of Patents (and Patents for which applications are
pending), registered Trademarks (and Trademarks for which registration
applications are pending) or registered Copyrights (and Copyrights for which
registration applications are pending), as applicable, have been delivered to
the Collateral Agent for recording by the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder.
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
(c)          The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral (other than commercial tort claims with
respect to which a UCC financing statement in appropriate form for filing and in
sufficient detail has not been filed in the appropriate filing office) securing
the payment and performance of the Secured Obligations (with respect to the
Collateral consisting of Equity Interests of Foreign Subsidiaries, to the extent
the enforceability of such Security Interest is governed by the UCC and does not
require the taking of any perfection steps, including the filing of financing
statements (or the equivalent thereof), in any jurisdiction outside of the
United States), subject to the effects of Debtor Relief Laws and general
equitable principles, (ii) subject to the filings described in Section 3.02(b),
a perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing a financing statement in the United States
(or any political subdivision thereof) pursuant to the UCC and (iii) a security
interest that shall be perfected in all Article 9 Collateral (other than with
respect to any Copyright that is not material to the business of the Grantors,
taken as a whole) in which a security interest may be perfected upon the due
recording of the relevant Grants of Security Interest with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, within the three (3) month period (commencing as of the date hereof)
pursuant to 35 U.S.C.  § 261 or 15 U.S.C.  § 1060 or the one (1) month period
(commencing as of the date hereof) pursuant to 17 U.S.C.  § 205.  The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than (i) any nonconsensual Lien that is permitted pursuant to
Section 9.1 of the Credit Agreement and has priority as a matter of Law and (ii)
any other Lien that is permitted pursuant to Section 9.1 of the Credit Agreement
and which, in the case of Liens permitted pursuant to Section 9.1(w) of the
Credit Agreement, are subject at all times to the Intercreditor Agreement.
 
(d)          None of the Grantors has filed or consented to the filing, in each
case, to the extent constituting Liens, of (i) any financing statement or
analogous document under the UCC or any other applicable Laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office, or (iii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, in the case of each of clauses (i), (ii) and (iii) above, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 9.1 of the Credit Agreement (or documentation,
instruments, filings, registrations or recordations governing or evidencing any
such Lien);
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
(e)          Notwithstanding anything to the contrary in any Loan Document:
 
(i)        no Grantor shall be required to perfect the Security Interests
granted by this Agreement or the pledges, collateral assignments or grants of
security interests pursuant to Article II or Article III of this Agreement by
any means other than by (A) filings in the United States pursuant to the UCC in
the office of the secretary of state (or equivalent filing office) of the
relevant State(s), (B) solely with respect to any properties subject to any
Mortgages on Material Real Property, fixture filings pursuant to the UCC in the
applicable county filing office of the relevant State(s) in which such Material
Real Property is located, (C) the recording of required Mortgages on Material
Real Property in the applicable county offices referred to in the foregoing
clause (B), (D) filings in the United States Patent and Trademark Office and the
United States Copyright Office with respect to IP Collateral consisting of
Patents (and Patents for which applications are pending), registered Trademarks
(and Trademarks for which registration is pending) or registered Copyrights (and
Copyrights for which registration applications are pending), (E) delivery to the
Collateral Agent of certificated securities, to the extent delivery thereof is
expressly required by the terms of this Agreement or any other Loan Document and
(F) execution and delivery by the applicable Grantor of Deposit Account Control
Agreements to the extent required by the terms of this Agreement or any other
Loan Document; provided that, notwithstanding anything to the contrary herein or
in any other Loan Document, no Grantor shall be required to execute or deliver
any Deposit Account Control Agreements or Securities Account Control Agreements
with respect to any Other Accounts (as defined in the ABL Facility Credit
Agreement), except to the extent required under Section 8.12(a)(i) of the ABL
Facility Credit Agreement;
 
(ii)       any representations, warranties, covenants or other statements in
this Agreement or any other Collateral Documents as to the perfection of any
pledge, security interest or other Lien in or on any Collateral (as defined in
the Credit Agreement), or as to the effect or non-effect of any perfection step,
shall be deemed to be limited solely as to perfection effected by the perfection
steps referred to in the preceding clause (i);
 
(iii)      no Grantor shall be required to enter into any security agreement or
any other pledge or collateral documents governed or purported to be governed by
foreign Law or required to be filed, recorded or registered in any jurisdiction
outside the United States; and
 
(iv)      without limiting the generality of the foregoing, no Grantor shall be
deemed to give any representation, warranty or covenant or make any statement in
any Collateral Document as to the perfection of any pledge, security interest or
Lien in or on any Collateral (as defined in the Credit Agreement) by Control
except as provided in Sections 2.03(g)(ii), 2.04, 3.02(e)(i) and 3.04(b) of this
Agreement, and pursuant to any Deposit Account Control Agreement.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(f)          Subject to Section 3.04(b) and Article VI hereof, it is understood
and agreed that the Security Interests in cash and Cash Equivalents created
hereunder shall not prevent the Grantors from knowingly using such assets in the
ordinary course of their respective businesses.
 
(g)         All commercial tort claims of each Grantor where the amount of the
damages claimed in respect of any such commercial tort claim by such Grantor is
in excess of $3,000,000 in existence on the date of this Agreement (or on the
date upon which such Grantor becomes a party to this Agreement) are described on
Schedule III hereto.
 
(h)         Except as could not reasonably be expected to have a Material
Adverse Effect, with respect to the IP Collateral:
 
(i)        such Grantor is the owner of all right, title and interest in and to,
the IP Collateral or has the right or license to use the IP Collateral subject
only to the terms of the Licenses;
 
(ii)       the operation of such Grantor’s business as currently conducted and
the use of the IP Collateral by such Grantor in connection therewith do not
conflict with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party;
 
(iii)      the IP Collateral set forth on the Perfection Certificate includes
all of the IP Collateral consisting of U.S. Patents (and Patents for which
applications are pending), U.S. registered Trademarks (and Trademarks for which
registration is pending) and U.S. registered Copyrights (and Copyrights for
which registration applications are pending) owned by such Grantor as of the
date hereof;
 
(iv)      the IP Collateral is subsisting and has not been adjudged invalid or
unenforceable in whole or in part, and to such Grantor’s knowledge, is valid and
enforceable (within the meaning of Article 9 of the UCC), subject, in the case
of any IP Collateral consisting of a License or other contractual obligations,
to Debtor Relief Laws and equitable principles;
 
(v)      such Grantor is not aware of any uses by such Grantor of any item of IP
Collateral material to the business of the Grantors, taken as a whole, that
could reasonably be expected to lead to such item becoming invalid or
unenforceable;
 
(vi)      no claim, action, suit, investigation, litigation or proceeding has
been asserted in a writing delivered to such Grantor or is pending or threatened
in a writing delivered to such Grantor against such Grantor (A) based upon or
challenging or seeking to deny or restrict the Grantor’s rights in or use of any
of the IP Collateral, (B) alleging that the Grantor’s rights in or use of the IP
Collateral or that any services provided by, processes used by, or products
manufactured or sold by such Grantor infringe, misappropriate, dilute, misuse or
otherwise violate any patent, trademark, copyright or any other proprietary
right of any third party, or (C) alleging that the IP Collateral is being
licensed or sublicensed in violation or contravention of the terms of any
license or other agreement;
 
 
-20-

--------------------------------------------------------------------------------

 
 
(vii)        to such Grantor’s knowledge, no Person is engaging in any activity
that infringes, misappropriates, dilutes, misuses or otherwise violates any
material IP Collateral or the Grantor’s rights in or use thereof;
 
(viii)       the consummation of the transactions contemplated by the Loan
Documents will not result in the termination or impairment of any of the IP
Collateral;
 
(ix)          with respect to each License constituting IP Collateral: (A) such
License is valid and binding on such Grantor, subject to Debtor Relief Laws and
equitable principles, and in full force and effect; (B) such Grantor has not
received any written notice of termination or cancellation under such License;
(C) such Grantor has not received any written notice that has not been rescinded
or withdrawn of a breach or default under such License; and (D) neither such
Grantor nor, to such Grantor’s knowledge, any other party to such License is in
breach of default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such License;
and
 
(x)           to such Grantor’s knowledge, (A) none of the material trade
secrets of such Grantor constituting IP Collateral has been used, divulged,
disclosed or appropriated to the detriment of such Grantor for the benefit of
any other Person other than any Grantor; (B) no employee, independent contractor
or agent of such Grantor has misappropriated any material trade secrets of any
other Person in the course of the performance of his or her duties as an
employee, independent contractor or agent of such Grantor; and (C) no employee,
independent contractor or agent of such Grantor is in default or breach of any
material term of any employment agreement, non-disclosure agreement, assignment
or inventions agreement or similar agreement or contract relating in any way to
the protection, ownership, development, use or transfer of such Grantor’s
material IP Collateral.
 
Notwithstanding the foregoing, nothing in this Agreement (including Article IV)
shall (i) prohibit the acquisition or Disposition of any Intellectual Property
or IP Collateral permitted (or required) to be acquired or Disposed of pursuant
to the Credit Agreement, (ii) require the acquisition or disposition of any
Intellectual Property or IP Collateral prohibited from being acquired or
Disposed of pursuant to the Credit Agreement, or (iii) prohibit the license
granted pursuant to Section 4.01.
 
Section 3.03         Covenants.
 
(a)          The Borrower agrees to promptly (and in any event within thirty
(30) calendar days of such event, or such later date as the Collateral Agent may
agree in its reasonable discretion) notify the Collateral Agent of any change
(i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, (iii) in the jurisdiction of
organization of any Grantor, (iv) in the location of any Grantor under the UCC
or (v) in the organizational identification number of any Grantor. In addition,
if any Grantor does not have an organizational identification number on the
Effective Date (or the date such Grantor becomes a party to this Agreement) and
later obtains one, the Borrower shall promptly thereafter notify the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interests (and the priority thereof) of the Collateral
Agent in the Collateral intended to be granted hereby fully perfected and in
full force and effect  (it being acknowledged that no such actions shall be
required to be taken in any jurisdiction in which such organization
identification number is not required, under the applicable UCC, to be set forth
on a financing statement). The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings, publications
and registrations (other than those not required to be made under Section
3.02(e)(i)), have been made (or will be made in a timely fashion) under the UCC
or other applicable Law that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest to the extent required under the Loan
Documents, including Section 3.02(e)(i) hereof (subject, as to priority, only to
(i) any nonconsensual Lien that is permitted pursuant to Section 9.1 of the
Credit Agreement and has priority as a matter of Law and (ii) any other Lien
that is permitted pursuant to Section 9.1 of the Credit Agreement and has
priority as a matter of Law and which, in the case of Liens permitted pursuant
to Section 9.1(w) of the Credit Agreement, is subject at all times to the
Intercreditor Agreement) in all the Collateral for its own benefit and the
benefit of the other Secured Parties.
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
(b)          Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all Persons, except with respect to Article 9 Collateral that
such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of the business, and to defend the
Security Interest of the Collateral Agent in the Article 9 Collateral and the
priority thereof against any Lien not permitted pursuant to Section 9.1 of the
Credit Agreement.
 
(c)          At the time of delivery of annual financial statements with respect
to the preceding Fiscal Year pursuant to Section 7.1(a) of the Credit Agreement
and delivery of the related Compliance Certificate, the Borrower shall deliver
to the Collateral Agent a certificate executed by a Responsible Officer of the
Borrower setting forth a listing of (i) any new Material Real Property owned by
any Loan Party that has been acquired since the last such certificate (or since
the Effective Date, in the case of the first such certificate delivered after
the Effective Date), (ii) any United States Patents (and Patents for which
applications are pending), United States registered Trademarks (and Trademarks
for which registration is pending) and United States registered Copyrights (and
Copyrights for which registration applications are pending) acquired, created,
developed, or exclusively licensed by any Loan Party since the most recent list
delivered pursuant to this Section 3.03(c), (or, in the case of the first such
list so delivered, since the Effective Date) and (iii) any new Restricted
Subsidiary since the date of the most recent list delivered pursuant to this
Section 3.03(c), or confirming that there has been no change in such information
since the date of such certificate or the date of the most recent certificate
delivered pursuant to this Section 3.03(c).
 
 
-22-

--------------------------------------------------------------------------------

 
 
(d)          Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and Taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith.  If any amount payable under or in connection
with any of the Article 9 Collateral (other than by a Loan Party) that equals or
exceeds $3,000,000 shall be or become evidenced by any promissory note or
instrument, such promissory note or instrument shall be promptly pledged and,
subject to the Intercreditor Agreement, delivered to the Collateral Agent, for
the benefit of the Secured Parties, in a manner reasonably satisfactory to the
Collateral Agent.
 
(e)          At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 9.1 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within ten (10) days after demand for any payment
made or any reasonable out-of-pocket expense incurred by the Collateral Agent
pursuant to the foregoing authorization; provided that nothing in this paragraph
shall be interpreted as (i) excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents  to which such
Grantor is a party, (ii) imposing on any Grantor any obligation with respect to
the maintenance and preservation of the Article 9 Collateral not otherwise
imposed by the Credit Agreement, or (iii) requiring any Grantor to obtain or
maintain any insurance coverage not otherwise required to be obtained or
maintained by any Grantor under the Credit Agreement.
 
(f)          If at any time any Grantor shall take a security interest in any
property (which security interest does not otherwise constitute Excluded
Property) of an Account Debtor or any other Person the value of which equals or
exceeds $1,500,000 (determined on a per property basis) to secure payment and
performance of an Account owed by, or related contracts providing for payments
by the applicable Account Debtor or other Person, such Grantor shall promptly
assign such security interest to the Collateral Agent for the benefit of the
applicable Secured Parties.  Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.
 
(g)          Each Grantor (rather than the Collateral Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral, all in accordance with the terms and conditions thereof.
 
(h)          Notwithstanding anything in this Agreement to the contrary other
than the filing of a UCC financing statement, (i) no actions shall be required
to perfect the security interest granted hereunder in letter-of-credit rights,
(ii) no actions shall be required to perfect the security interest granted
hereunder in motor vehicles and other assets subject to certificates of title
and (iii) no Grantor shall be required to complete any filings or other action
with respect to the perfection of the security interests created hereby in any
jurisdiction outside of the United States or any State thereof.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Section 3.04         Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense and subject to the Intercreditor Agreement, to take the following
actions with respect to the following Article 9 Collateral:
 
(a)          Instruments.  If any Grantor shall at any time hold or acquire any
instruments constituting Collateral and evidencing an amount equal to or in
excess of $3,000,000 (or, in the case of ABL Priority Collateral, $1,500,000)
such Grantor shall promptly endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties, accompanied
by such undated instruments of transfer or assignment duly executed in blank as
the Collateral Agent may from time to time reasonably request.
 
(b)          Investment Property.  Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any certificated
securities (other than Excluded Securities), such Grantor shall promptly
endorse, assign and deliver the same to the Collateral Agent for the benefit of
the applicable Secured Parties, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.
 
(c)          Commercial Tort Claims.  If any Grantor shall at any time after the
date of this Agreement acquire a commercial tort claim in an amount of
$3,000,000 or more, such Grantor shall promptly notify the Collateral Agent
thereof at the time of delivery of financial statements as required by Section
7.1(a) or 7.1(b) of the Credit Agreement in writing and at such time provide
supplements to Schedule III describing the details thereof and shall grant to
the Collateral Agent a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement.
 
ARTICLE IV

 
Special Provisions Concerning IP Collateral
 
Section 4.01         Grant of License to Use Intellectual Property.  Without
limiting the provisions of Section 3.01 hereof or any other rights of the
Collateral Agent as the holder of a Security Interest in any IP Collateral, for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense any of the IP
Collateral now owned or hereafter acquired by such Grantor, and wherever the
same may be located (whether or not any license agreement by and between any
Grantor and any other Person relating to the use of such IP Collateral may be
terminated hereafter), and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof,
provided, however, that any such license granted by the Collateral Agent to a
third party shall include reasonable and customary terms necessary to preserve
the existence, validity and value of the affected IP Collateral, including
without limitation, provisions requiring the continuing confidential handling of
trade secrets, requiring the use of appropriate notices and prohibiting the use
of false notices, protecting and maintaining the quality standards of the
Trademarks in the manner set forth below (it being understood and agreed that,
without limiting any other rights and remedies of the Collateral Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Collateral Agent
rights in and to such IP Collateral above and beyond (x) the rights to such IP
Collateral that each Grantor has reserved for itself and (y) in the case of IP
Collateral that is licensed to any such Grantor by a third party, the extent to
which such Grantor has the right to grant a sublicense to such IP Collateral
hereunder).
 
 
-24-

--------------------------------------------------------------------------------

 
 
The use of such license by the Collateral Agent may only be exercised, at the
option of the Collateral Agent, after the occurrence and during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall
immediately terminate at such time as the Collateral Agent is no longer lawfully
entitled to exercise its rights and remedies under this Agreement and all rights
that may be deemed to have vested in the Collateral Agent shall be and hereby
are assigned, transferred and conveyed to the Grantors.  Nothing in this Section
4.01 shall require a Grantor to grant any license that is prohibited by any rule
of law, statute or regulation, or is prohibited by, or constitutes a breach or
default under or results in the termination of any contract, license, agreement,
instrument or other document evidencing, giving rise to or theretofore granted,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor.  In the event the license set forth in this
Section 4.01 is exercised with regard to any Trademarks, then the following
shall apply:  (i) all goodwill arising from any licensed or sublicensed use of
any Trademark shall inure to the benefit of the Grantor; (ii) the licensed or
sublicensed Trademarks shall only be used in association with goods or services
of a quality and nature consistent with the quality and reputation with which
such Trademarks were associated when used by Grantor prior to the exercise of
the license rights set forth herein; and (iii) at the Grantor’s request and
expense, licensees and sublicensees shall provide reasonable cooperation in any
effort by the Grantor to maintain the registration or otherwise secure the
ongoing validity and effectiveness of such licensed Trademarks, including,
without limitation the actions and conduct described in Section 4.02 below
 
Section 4.02         Protection of Collateral Agent’s Security.
 
(a)          Except to the extent permitted by Section 4.02(h) below, and except
for exceptions to the following that could not reasonably be expected to have a
Material Adverse Effect, each Grantor agrees to take, with respect to each
registration or pending application of its IP Collateral for which such Grantor
has standing to do so, at its expense, all reasonable steps in the U.S. Patent
and Trademark Office and the U. S. Copyright Office to (i) maintain the validity
and enforceability of any registered IP Collateral and maintain such IP
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in such IP Collateral of such Grantor with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, including, without
limitation, (A) the payment of required fees and taxes, the filing of responses
to office actions issued by the U.S. Patent and Trademark Office or the U.S.
Copyright Office, as applicable, or (B) the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings, in each case with the U.S. Patent
and Trademark Office and the U.S Copyright Office.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(b)         Except to the extent permitted by Section 4.02(h) below, or except
for exceptions to the following that could not reasonably be expected to have a
Material Adverse Effect, no Grantor shall do or permit any act or knowingly omit
to do any act whereby any of its IP Collateral may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value).
 
(c)          In the event that any Grantor becomes aware that any item of the IP
Collateral material to the business of the Grantors, taken as a whole, is being
infringed or misappropriated by a third party, such Grantor shall promptly
notify the Collateral Agent and shall take such actions, at its expense, as such
Grantor reasonably deems appropriate under the circumstances to protect or
enforce such IP Collateral, including, without limitation, suing for
infringement or misappropriation and for an injunction against such infringement
or misappropriation.
 
(d)         Each Grantor shall use proper statutory notice as commercially
practical in connection with its use of each item of its IP Collateral that is
material to the business of the Grantors, taken as a whole.  Except to the
extent permitted by Section 4.02(h) below, or except for exceptions to the
following that could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its IP Collateral may lapse or become invalid or unenforceable or
placed in the public domain
 
(e)         Except to the extent permitted by Section 4.02(h) below, or except
for exceptions to the following that could not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its IP Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all reasonable
steps reasonably requested by the Collateral Agent to ensure that all licensed
users of any of the Trademarks abide by the applicable license’s terms with
respect to the standards of quality.
 
(f)          Each Grantor agrees that, should it obtain an ownership or other
interest in any IP Collateral after the Effective Date (the “After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of Trademarks, the goodwill symbolized thereby, shall automatically
become part of the IP Collateral subject to the terms and conditions of this
Agreement with respect thereto.
 
 
-26-

--------------------------------------------------------------------------------

 
 
(g)          At the time of delivery of financial statements as required by
Section 7.1(a) or 7.1(b) of the Credit Agreement, each Grantor shall sign and
deliver to the Collateral Agent an appropriate Security Agreement Supplement and
related Intellectual Property Security Agreement with respect to applications
for registration or registrations of IP Collateral owned or exclusively licensed
by it as of the last day of the applicable Fiscal Quarter, to the extent that
such IP Collateral is not covered by any previous Security Agreement Supplement
(and Intellectual Property Security Agreement) so signed and delivered by
it.  In each case, it will promptly cooperate as reasonably necessary to enable
the Collateral Agent to make any necessary recordations (subject to the terms of
the Intercreditor Agreement) with the U.S. Copyright Office or the U.S. Patent
and Trademark Office, as appropriate.

 
(h)          Notwithstanding the foregoing provisions of this Section 4.02 or
elsewhere in this Agreement (including Section 3.02), nothing in this Agreement
shall prevent any Grantor from abandoning or discontinuing the use or
maintenance of any or its IP Collateral, or from failing to take action to
enforce license agreements or pursue actions against infringers, if such Grantor
determines in its reasonable business judgment that such abandonment,
discontinuance, or failure to take action is desirable in the conduct of its
business.
 
ARTICLE V
 
[Reserved]
 
ARTICLE VI
 
Remedies
 
Section 6.01         Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, subject to the Intercreditor Agreement, it
is agreed that the Collateral Agent shall have the right to exercise any and all
rights afforded to a secured party under this Agreement, the UCC or other
applicable Law, and, subject to the Intercreditor Agreement, also may, (i)
require each Grantor to, and each Grantor agrees that it will at its expense and
upon request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place and time to be designated by the Collateral Agent
that is reasonably convenient to both parties; (ii) occupy any premises owned
or, to the extent lawful and permitted (including pursuant to the terms of the
applicable lease or any applicable Collateral Access Agreement), leased by any
of the Grantors where the Collateral or any part thereof is assembled or located
for a reasonable period in order to effectuate its rights and remedies hereunder
or under Law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such occupancy; (iii) exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to or promptly after such exercise; (iv) withdraw any and all cash or other
Collateral from any Approved Deposit Account and apply such cash and other
Collateral to the payment of any and all Secured Obligations in the manner
provided in Section 6.02 of this Agreement; (v) subject to the mandatory
requirements of applicable Law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the Secured
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate and (vi) with respect to any IP
Collateral, on receipt of written demand from the Collateral Agent, cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such IP Collateral (provided that no such demand may be made unless an Event
of Default has occurred and has continued for thirty (30) consecutive days) by
the applicable Grantors to the Collateral Agent, the Collateral Agent being free
to sell, transfer, offer for sale, otherwise dispose of such IP Collateral, or
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such IP Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine, provided, however, that such terms shall include all terms and
restrictions that are customarily required to ensure the continuing validity and
effectiveness of the IP Collateral (if any) at issue, such as, without
limitation, notice, quality control and inurement provisions with regard to
Trademarks, patent designation provisions with regard to patents, and copyright
notices and restrictions or decompilation and reverse engineering of copyrighted
software, and confidentiality protections for trade secrets.  The Collateral
Agent or any other Secured Party or any of their respective Affiliates may be
the purchaser, licensee, assignee or recipient of the Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Secured Obligations owed to such person as a credit on account of the purchase
price of the Collateral or any part thereof payable by such person at such sale.
 
 
-27-

--------------------------------------------------------------------------------

 
 
Each Grantor acknowledges and recognizes that (a) the Collateral Agent may be
unable to effect a public sale of all or a part of the Collateral consisting of
securities by reason of certain prohibitions contained in the Securities Act of
1933, 15 U.S.C. §77, (as amended and in effect, the “Securities Act”) or the
securities laws of various states (the “Blue Sky Laws”), but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such securities for their
own account, for investment and not with a view to the distribution or resale
thereof, (b) private sales so made may be at prices and upon other terms less
favorable to the seller than if such securities were sold at public sales, (c)
neither the Collateral Agent nor any other Secured Party has any obligation to
delay sale of any of the Collateral for the period of time necessary to permit
such securities to be registered for public sale under the Securities Act or the
Blue Sky Laws, and (d) private sales made under the foregoing circumstances
shall be deemed to have been made in a commercially reasonable manner.  To the
maximum extent permitted by Law, each Grantor hereby waives any claim against
any Secured Party arising because the price at which any Collateral may have
been sold at a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.  Upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of Law or statute now existing
or hereafter enacted.
 
 
-28-

--------------------------------------------------------------------------------

 
 
The Collateral Agent shall give the applicable Grantors not less than ten (10)
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such
sale.  The Collateral Agent may conduct one or more going out of business sales,
in the Collateral Agent’s own right or by one or more agents and
contractors.  Such sale(s) may be conducted upon any premises owned, leased, or
occupied by any Grantor.  The Collateral Agent and any such agent or contractor,
in conjunction with any such sale, may augment the Inventory with other goods
(all of which other goods shall remain the sole property of the Collateral Agent
or such agent or contractor).  Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Collateral Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein.  At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given.  The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by applicable Law, private)
sale made pursuant to this Agreement, any Secured Party may bid for or purchase,
free (to the extent permitted by applicable Law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by applicable Law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court appointed receiver.  Any sale pursuant to the provisions of this
Section 6.01 shall be deemed, to the extent permitted by applicable Law, to
conform to the commercially reasonable standards as provided in Section 9-610(b)
of the UCC or its equivalent in other jurisdictions.
 
 
-29-

--------------------------------------------------------------------------------

 
 
Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower by the
Collateral Agent of its intent to exercise such rights (except in the case of a
Bankruptcy Event of Default, in which case no such notice shall be required),
for the purpose of, subject to the Intercreditor Agreement, (i) making, settling
and adjusting claims in respect of Article 9 Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance, (ii)
making all determinations and decisions with respect thereto and (iii) obtaining
or maintaining the policies of insurance required by Section 8.5 of the Credit
Agreement or to pay any premium then due in whole or in part relating
thereto.  All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable out-of-pocket attorneys’ fees, court costs,
expenses and other charges relating thereto, in each case to the extent payable
pursuant to the Credit Agreement), shall be payable, within twenty (20) Business
Days following receipt by the Grantor from the Collateral Agent of written
demand therefor, by the Grantors to the Collateral Agent and shall be additional
Secured Obligations secured hereby.  All powers, authorizations and agencies
contained in this paragraph are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
 
By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the other Collateral Documents.
 
Section 6.02         Application of Proceeds.  Subject to the Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, in accordance
with the provisions of Section 10.3 of the Credit Agreement.  Subject to the
Intercreditor Agreement and compliance with applicable Law, the Collateral Agent
shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement.  Upon any sale
of Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.  It is understood and
agreed that the Grantors shall remain jointly and severally liable to the extent
of any deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations.
 
 
-30-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Indemnity, Subrogation and Subordination
 
Upon payment by any Grantor of any Secured Obligations, all rights of such
Grantor against the Borrower or any other Grantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the
Discharge of Secured Obligations.  If any amount shall be paid to the Borrower
or any other Grantor in contravention of the foregoing subordination on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of the Borrower or any other Grantor, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent to be credited against the payment of
the Secured Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement and the other Loan Documents.  Subject to the
foregoing, including without limitation, the Discharge of Secured Obligations,
to the extent that any Grantor (other than the Borrower) shall, under this
Agreement or the Credit Agreement as a joint and several obligor, repay any of
the Secured Obligations (an “Accommodation Payment”), then the Grantor making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Grantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Grantor’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Grantors.  As of any date of determination, the
“Allocable Amount” of each Grantor shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Grantor hereunder and under the Credit Agreement without (a) rendering such
Grantor “insolvent” within the meaning of Section 101 (31) of the Bankruptcy
Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of
the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Grantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Grantor unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.
 
ARTICLE VIII

 
Miscellaneous
 
Section 8.01         Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 12.8 of the Credit Agreement.  Except as otherwise expressly
provided herein, all communications and notices hereunder to a Grantor other
than the Borrower shall be given in care of the Borrower.  All communications
and notices hereunder to any Lender (other than the Collateral Agent) shall be
given in care of the Collateral Agent for further distribution to the other
relevant Lenders.
 
Section 8.02         Waivers; Amendment.
 
(a)           No failure or delay by the Collateral Agent in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Collateral Agent hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
other rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 8.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of any Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Collateral Agent or any other Secured Party may have
had notice or knowledge of such Default or Event of Default at the time.
 
 
-31-

--------------------------------------------------------------------------------

 
 
(b)          Subject to the Intercreditor Agreement, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Grantor or Grantors with respect to which such waiver, amendment or modification
is to apply, subject to any consent required in accordance with Section 12.1 of
the Credit Agreement.
 
Section 8.03         Collateral Agent’s Fees and Expenses; Indemnification.
 
(a)          Each Grantor agrees (i) if the Effective Date occurs, to pay or
reimburse the Collateral Agent for all reasonable, documented and invoiced
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of this Agreement and any amendment, waiver, consent
or other modification of the provisions hereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby, including (A) all Attorney Costs of
Paul Hastings LLP and, if reasonably necessary, a single firm of local counsel
in each relevant jurisdiction material to the interests of the Lenders taken as
a whole (which may include a single special counsel acting in multiple
jurisdictions), and (B) reasonable, documented and invoiced out-of-pocket fees
and expenses incurred in connection with field examinations and inventory
appraisals (including desktop appraisals), and (ii) to pay or reimburse the
Collateral Agent for all reasonable, documented and invoiced out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement (including all such reasonable, documented and
invoiced out-of-pocket costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of a single firm of counsel to the Administrative Agent and the Lenders
taken as a whole (and, if reasonably necessary, a single firm of local counsel
in any relevant material jurisdiction (which may include a single special
counsel acting in multiple jurisdictions).  The agreements in this Section
8.03(a) shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations.  All amounts due under this Section 8.03(a) shall be
paid promptly following receipt by a Grantor of an invoice relating thereto
setting forth such expenses in reasonable detail.  If any Grantor fails to pay
when due any costs, expenses or other amounts payable by it hereunder, such
amount may be paid on behalf of such Grantor by the Administrative Agent in its
sole discretion.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(b)         Without limitation of its indemnification obligations under the
other Loan Documents, each Grantor agrees to jointly and severally indemnify and
hold harmless the Collateral Agent and the other Indemnitees (as defined in
Section 12.4 of the Credit Agreement) from and against any and all liabilities,
losses, damages, claims, and reasonable, documented and invoiced out-of-pocket
fees and expenses (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (but
limited, in the case of Attorney Costs, to the reasonable, documented and
invoiced out-of-pocket fees, disbursements and other charges of a single firm of
counsel to all Indemnitees taken as a whole and, if necessary, a single firm of
local counsel for all Indemnitees taken as a whole in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions), and solely in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower and thereafter retains its own counsel, one additional firm of counsel
for each group of affected Indemnitees similarly situated taken as a whole) (i)
the execution, delivery, enforcement, performance or administration of this
Agreement or any other agreement, letter or instrument delivered in connection
with the transactions contemplated hereby or the consummation of the
transactions contemplated thereby, (ii) the ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of
Collateral, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Grantor or any Subsidiary, or any Environmental Liabilities arising out of the
activities or operations of any Grantor or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims, costs,
expenses or disbursements resulted from (A) (x) the gross negligence, bad faith
or willful misconduct of such Indemnitee or of any Related Indemnified Person or
(y) a breach of any obligations under any Loan Document by such Indemnitee or of
any Related Indemnified Person, in each case, as determined by a final, non
appealable judgment of a court of competent jurisdiction or (B) are relating to
disputes amongst Indemnitees other than (x) any claim against an Indemnitee or
its Related Parties in its capacity or in fulfilling its role as Collateral
Agent and (y) any claim arising out of any act or omission of a Grantor or any
of its Affiliates.  To the extent that the undertakings to indemnify and hold
harmless set forth in this Section 8.03 may be unenforceable in whole or in part
because they are violative of any applicable law or public policy, such Grantor
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them.  No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Grantor have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or arising out of its
activities in connection herewith (whether before or after the Effective Date)
(other than, in the case of any Grantor, in respect of any such damages incurred
or paid by an Indemnitee to a third party). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.03
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Grantor, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is
consummated.  All amounts due under this Section 8.03 shall be paid within
twenty (20) Business Days after written demand thereof from the Collateral Agent
or the Indemnitee entitled thereto.  The agreements in this Section 8.03 shall
survive the resignation of the Administrative Agent or the Collateral Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.  This Section
8.03 shall not apply to Taxes, or amounts excluded from the definition of Taxes
pursuant to clauses (i) through (viii) of the first sentence of Section 3.1(a)
of the Credit Agreement, that are imposed with respect to payments to or for
account of any Agent or any Lender under any Loan Document, which shall be
governed by Section 3.1 of the Credit Agreement.  This Section 8.03 also shall
not apply to Other Taxes or to taxes covered by Section 3.4 of the Credit
Agreement.
 
 
-33-

--------------------------------------------------------------------------------

 
 
(c)          Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 8.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, any resignation of the Administrative Agent or Collateral Agent or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.  All amounts due under this Section 8.03 shall be payable within twenty
(20) Business Days after written demand therefor.
 
Section 8.04         Successors and Assigns.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and permitted assigns.  Except as provided in Section 12.2
of the Credit Agreement, (i) no Grantor may assign any of its rights or
obligations hereunder without the written consent of the Collateral Agent,
except pursuant to a transaction permitted under Section 9.4 of the Credit
Agreement, and (ii) the Collateral Agent may not assign any of its rights and
obligations except in accordance with Section 11.6 of the Credit Agreement.  Any
purported assignment in breach of this Section 8.04 shall be of no force and
effect.
 
Section 8.05         Survival of Agreement.  Without limitation of any provision
of the Credit Agreement or Section 8.03 hereof, all covenants, agreements,
indemnities, representations and warranties made by the Grantors in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such Lender or on its behalf and
notwithstanding that the Collateral Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect until this Agreement is terminated as
provided in Section 8.13 hereof, or with respect to any individual Grantor until
such Grantor is otherwise released from its obligations under this Agreement in
accordance with the terms hereof or the terms of the Credit Agreement.
 
 
-34-

--------------------------------------------------------------------------------

 
 
Section 8.06         Counterparts; Effectiveness; Several Agreement.  This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which when taken together shall constitute one and
the same instrument.  Delivery by telecopier or by electronic .pdf copy of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement.  This Agreement
shall become effective when it shall have been executed by each Effective Date
Grantor (and, with respect to each Person that becomes a Grantor hereunder
following the Effective Date, on the date of delivery of a Security Agreement
Supplement by such Grantor) and the Collateral Agent and thereafter shall be
binding upon and inure to the benefit of each Grantor and the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, subject to Section 8.04 hereof.  This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, restated,
modified, supplemented, waived or released with respect to any Grantor without
the approval of any other Grantor and without affecting the obligations of any
other Grantor hereunder.
 
Section 8.07         Severability.  If any provision of this Agreement is held
to be invalid, illegal, or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 8.08         GOVERNING LAW, ETC.
 
(a)          THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)         THE GRANTORS AND THE COLLATERAL AGENT EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR FEDERAL COURTS OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE COLLATERAL AGENT RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER THIS AGREEMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(c)          THE GRANTORS AND THE COLLATERAL AGENT EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
Section 8.09         WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 8.10         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
Section 8.11         Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any Secured
Hedge Agreement, any Cash Management Services, any agreement with respect to any
of the Secured Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, any Secured Hedge Agreement, any Cash
Management Services, or any other agreement or instrument, (c) any exchange,
release or non−perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (d) subject
only to termination of a Grantor’s obligations hereunder in accordance with the
terms of Section 8.12, but without prejudice to reinstatement rights under
Section 2.04 of the Guaranty, any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.
 
 
-36-

--------------------------------------------------------------------------------

 
 
Section 8.12         Termination or Release.
 
(a)         This Agreement, the Security Interest and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
upon a Discharge of Secured Obligations.
 
(b)         The Security Interest in any Collateral shall be automatically
released in the circumstances set forth in Section 11.11(a) of the Credit
Agreement or upon any release of the Lien on such Collateral in accordance with
Sections 11.11(b) or (d) of the Credit Agreement.
 
(c)          In connection with any termination or release pursuant to paragraph
(a) or (b), the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all termination statements, instruments and
other documents as shall be necessary or that such Grantor shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section 8.12 shall be without recourse to or warranty
by the Collateral Agent
 
(d)         The Collateral Agent shall have no liability whatsoever to any
Secured Party as the result of any release of Collateral by it as permitted (or
which the Collateral Agent in good faith believes to be permitted) by this
Section 8.12.
 
Section 8.13         Additional Restricted Subsidiaries.  Pursuant to Section
8.11 of the Credit Agreement, upon the formation or acquisition of any new
Wholly-Owned Subsidiary that is a Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary, but including any Subsidiary that ceases to
constitute an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 8.3 of the Credit Agreement, of any existing
Wholly-Owned Subsidiary that is a Material Domestic Subsidiary as a Restricted
Subsidiary or any Subsidiary becoming a Wholly-Owned Subsidiary that is a
Material Domestic Subsidiary, or with respect to any Subsidiary at the time it
becomes a Loan Party, such Subsidiary is required to enter in this Agreement as
a Grantor.  Upon execution and delivery by the Collateral Agent and a Restricted
Subsidiary of a Security Agreement Supplement, such Restricted Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder.  The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
 
Section 8.14         Collateral Agent Appointed Attorney-in-Fact.
 
(a)          Each Grantor hereby appoints the Collateral Agent the true and
lawful attorney-in-fact of such Grantor solely for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof at any time after and during the continuance of
an Event of Default, which appointment is irrevocable and coupled with an
interest and is irrevocable until this Agreement is terminated and the security
interests created hereby are released.  Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, subject to the
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default and (unless a Bankruptcy Event of Default has occurred and is
continuing, in which case no such notice shall be required) delivery of notice
by the Collateral Agent to the Borrower of its intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (i) to demand, collect, receive payment of, give receipt
for and give discharges and releases of all or any of the Collateral; (ii) to
sign the name of any Grantor on any invoice or bill of lading relating to any of
the Collateral; (iii) to send verifications of Accounts to any Account Debtor;
(iv) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (v) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral; (vi) to
notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Collateral Agent and adjust, settle or compromise the amount of
payment of any Account or related contracts; (vii) to make, settle and adjust
claims in respect of Collateral under policies of insurance and to endorse the
name of such Grantor on any check, draft, instrument or any other item of
payment with respect to the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto; and (viii) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact.
 
 
-37-

--------------------------------------------------------------------------------

 
 
 
(b)         All acts in accordance with this Section 8.14 and the other
provisions of this Agreement of said attorney or designee are hereby ratified
and approved by the Grantors.  The powers conferred on the Collateral Agent, for
the benefit of the Secured Parties, under this Section 8.14 are solely to
protect the Collateral Agent’s interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any Secured Party to exercise any such
powers.
 
Section 8.15         General Authority of the Collateral Agent.  By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Collateral Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Section 8.16         Collateral Agent’s Duties.  Except for the safe custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Collateral Agent shall have no duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not any Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral.  The Collateral
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which it accords its own property.
 
Section 8.17         Recourse; Limited Obligations.  This Agreement is made with
full recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Credit Agreement and the other Loan Documents and otherwise in
writing in connection herewith or therewith, with respect to the Secured
Obligations of each applicable Secured Party.  It is the desire and intent of
each Grantor and each applicable Secured Party that this Agreement shall be
enforced against each Grantor to the fullest extent permissible under applicable
Law applied in each jurisdiction in which enforcement is sought.
 
Section 8.18         Mortgages.  In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of a
Mortgage and the terms thereof are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall control in the case of fixtures and real property leases, letting and
licenses of, and contracts, and agreements relating to the lease of, real
property, and the terms of this Agreement shall control in the case of all other
Collateral.
 
Section 8.19         Intercreditor Agreement.
 
(a)          Notwithstanding anything herein to the contrary, the Liens granted
to the Collateral Agent under this Agreement and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Collateral
Document are subject to the provisions of the Intercreditor Agreement.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement or any other Collateral Document, the terms of the Intercreditor
Agreement shall govern and control.  Notwithstanding anything to the contrary
herein, the Collateral Agent acknowledges and agrees that no Grantor shall be
required to take or refrain from taking any action at the request of the
Collateral Agent with respect to the Collateral if such action or inaction would
be inconsistent with the terms of the Intercreditor Agreement.
 
 
-39-

--------------------------------------------------------------------------------

 
 
(b)          ubject to the foregoing, (i) to the extent the provisions of this
Agreement (or any other Collateral Documents) require the delivery of, or
control over, ABL Priority Collateral to be granted to the Collateral Agent at
any time prior to the Discharge of ABL Obligations, then delivery of such ABL
Priority Collateral (or control with respect thereto, (and any related approval
or consent rights)) shall instead be granted to the ABL Agent, to be held in
accordance with the ABL Facility Documentation and subject to the Intercreditor
Agreement and (ii) in the case of any provision of this Agreement (or any other
Loan Documents) requiring Grantors to name the Collateral Agent as an additional
insured or a loss payee under any insurance policy or a beneficiary of any
letter of credit, such requirement shall have been complied with if any such
insurance policy or letter of credit also names the ABL Agent as an additional
insured, loss payee or beneficiary, as the case may be, in each case pursuant
and subject to the terms of the Intercreditor Agreement.
 
(c)          Furthermore, at all times prior to the Discharge of ABL Obligations
the Collateral Agent is authorized by the parties hereto to effect transfers of
ABL Priority Collateral at any time in its possession (and any “control” or
similar agreements with respect to ABL Priority Collateral) to the ABL Agent.
 
(d)          Notwithstanding anything to the contrary herein but subject to the
Intercreditor Agreement, in the event the ABL Facility Documentation provide for
the grant of a security interest or pledge over the assets of any Grantor and
such assets do not otherwise constitute Collateral under this Agreement or any
other Loan Document, such Grantor shall (i) promptly grant a security interest
in or pledge such assets to secure the Secured Obligations, (ii) promptly take
any actions necessary to perfect such security interest or pledge to the extent
set forth in the ABL Facility Documentation and (iii) take all other steps
reasonably requested by the Collateral Agent in connection with the foregoing.
 
(e)          Except as otherwise provided in this Section 8.19 or in the
Intercreditor Agreement, nothing contained in the Intercreditor Agreement shall
be deemed to modify any of the provisions of this Agreement, which, as among the
Grantors and the Collateral Agent shall remain in full force and effect in
accordance with its terms.
 
(f)          In the event of any conflict or inconsistency between any
provisions of this Agreement and the provisions of the Credit Agreement, the
provisions of the Credit Agreement shall control.
 
 
-40-

--------------------------------------------------------------------------------

 
 
Section 8.20          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Grantor against any
and all of the obligations of the Grantor now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Grantor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have.  Each Lender agrees to notify the Borrower and the
Collateral Agent promptly after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
 
[Signature Pages Follow]
 
 
-41-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
NUMBER MERGER SUB, INC. (which on the
   
Effective Date shall be merged with and into 99¢
   
Only Stores, with 99¢ Only Stores surviving such
   
merger as the Borrower), as a Grantor
                 
 
By:
/s/Adam Stein      
   Name: Adam Stein
     
   Title: Vice President
                   
By:
/s/Shane Feeney          Name: Shane Feeney          Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned hereby confirms that, as a result of its merger with Number
Merger Sub, Inc., it hereby assumes all of the rights and obligations of Number
Merger Sub, Inc. under this Agreement (in furtherance of, and not in lieu of,
any assumption or deemed assumption as a matter of law) and is joined to this
Agreement as the Borrower thereunder.
 

  99¢ ONLY STORES,    
as a Grantor
                 
 
By:
/s/Eric Schiffer                                                                
     
Name: Eric Schiffer
     
Title: Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
NUMBER HOLDINGS, INC., as a Grantor
                 
 
By:
/s/Eric Schiffer                                                                
     
Name: Eric Schiffer
     
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
99 CENTS ONLY STORES TEXAS, INC., as a
Grantor
                 
 
By:
/s/Eric Schiffer                                                                
     
Name: Eric Schiffer
     
Title: Senior Vice President and Secretary

 
 
 

--------------------------------------------------------------------------------

 
 

  99¢ ONLY STORES,    
as a Grantor
                 
 
By:
/s/Eric Schiffer                                                                
     
Name: Eric Schiffer
     
Title:  Secretary and Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 

 
COLLATERAL AGENT:
          ROYAL BANK OF CANADA    
as Collateral Agent
                 
 
By:
/s/Susan Khokher                                                                
     
Name: Susan Khokher
     
Title: Manager, Agency

 
 

--------------------------------------------------------------------------------